Newfound Research LLC Code of Ethics Amended and Restated December 2015. Statement of General Policy This Code of Ethics ("Code") has been adopted by Newfound Research LLC and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 ("Advisers Act"). This Code establishes rules of conduct for all employees of Newfound Research LLC and is designed to, among other things, govern personal securities trading activities in the accounts of employees, immediate family/household accounts and accounts in which an employee has a beneficial interest. The Code is based upon the principle that Newfound Research LLC and its employees owe a fiduciary duty to Newfound Research LLC's clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. Pursuant to Section 206 of the Advisers Act, both Newfound Research LLC and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct.
